BY THE COURT..
If we were satisfied that the derangement of the defendant were permanent, there is no legal ground for relieving the bail, since he is not prevented by any law from delivering him up; and humanity, if it were a ground on which the court could interfere, is not concerned in the question, whether the defendant shall be confined in a jail, or in the hospital. In either case, he will be taken care of. But what we deem conclusive, is, that there is ho proof that the derangement of the defendant is more than temporary, and in such a case, nothing could justify a release of the defendant from this undertaking. Rule discharged.